EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Alex E. Wolcott on March 3, 2021.

The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS:
This listing of claims replaces all prior versions.
1.	(Currently Amended)  An apparatus, comprising:
at least one memory comprising computer program code;
at least one processor;
wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to:
transmit at least one indication of synchronization signal block capability to a network entity;
receive at least one bandwidth part comprising at least one synchronization signal block [[associated with legacy waveform and at least one synchronization signal block below a threshold peak to average power ratio]], wherein the at least one synchronization signal block is associated with at least one type of synchronization signal block, wherein the at least one type of synchronization signal block is a synchronization signal block below a threshold peak to average power ratio or a synchronization signal block associated with legacy waveform; and
configure at least one waveform based upon the received at least one synchronization signal block associated with legacy waveform, wherein
the received at least one synchronization signal block below at least one threshold peak to average power ratio comprises at least one indication of physical downlink control channel.



3.	(Cancelled)  

4.	(Cancelled)

5.	(Currently Amended)  The apparatus according to claim 1[[4]], wherein the at least one synchronization signal block is associated with primary synchronization signal or secondary synchronization signal sequences associated with waveform below at least one threshold peak to average power ratio, and wherein the at least one synchronization signal block is associated with different root index or different cyclic shift.

6.	(Cancelled)  

7.	(Currently Amended)  The apparatus according to claim 1, wherein a different synchronization signal block time placement is associated with the at least one type of synchronization signal block.

8.	(Currently Amended)  The apparatus according to claim 7, wherein the different synchronization signal block time placement is a primary synchronization signal or a secondary synchronization signal.

9.	(Currently Amended)  The apparatus according to claim 8, wherein the primary synchronization signal or the secondary synchronization signal is associated with [[a]]the threshold level of peak to average power ratio.


receive at least one radio resource control signaling or at least one downlink control information.

11-20.	(Cancelled)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






AH								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465